Case 2:18-cv-08048-SVW-JC Document 63-1 Filed 09/16/19 Page 1 of 4 Page ID #:879



  1
  2
  3
  4
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      VERNON UNSWORTH,                       Case No. 2:18-cv-08048
 12
                 Plaintiff,                  Judge: Hon. Stephen V. Wilson
 13
 14        vs.                               [PROPOSED] ORDER GRANTING
 15                                          DEFENDANT ELON MUSK’S
      ELON MUSK,                             MOTION FOR SUMMARY
 16                                          JUDGMENT OR IN THE
 17              Defendant.                  ALTERNATIVE PARTIAL
                                             SUMMARY JUDGMENT
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

         [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT OR IN THE ALTERNATIVE PARTIAL
                                    SUMMARY JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 63-1 Filed 09/16/19 Page 2 of 4 Page ID #:880



  1                                 [PROPOSED] ORDER
  2               This matter is before the Court on Defendant Elon Musk’s Motion for
  3 Summary Judgment on Plaintiff Vernon Unsworth’s defamation claim pursuant to
  4 Fed. R. Civ. P. 56(a). In the alternative, Defendant’s Motion for Summary Judgment
  5 requests partial summary judgment, and/or orders pursuant to Fed. R. Civ. P. 56(g)
  6 on the grounds that these parts of Plaintiff’s claim have no merit, there is no triable
  7 issue as to any material fact, and Defendant is entitled to partial judgment as a matter
  8 of law on the following:
  9        1.     that Plaintiff is a limited purpose public figure for purposes of his
 10               defamation claim;
 11        2.     that an article published on the BuzzFeed website, on September 4,
 12               2018, as reflected in Exhibit K to the Complaint, does not constitute
 13               defamation by Mr. Musk;
 14        3.     that the tweet made by Mr. Musk as reflected in Exhibit B to the
 15               Complaint does not constitute defamation by Mr. Musk;
 16        4.     that the tweet made by Mr. Musk as reflected in Exhibit C to the
 17               Complaint does not constitute defamation by Mr. Musk;
 18        5.     that the tweet made by Mr. Musk as reflected in Exhibit D to the
 19               Complaint does not constitute defamation by Mr. Musk;
 20        6.     that the tweet made by Mr. Musk as reflected in Exhibit E to the
 21               Complaint does not constitute defamation by Mr. Musk;
 22        7.     that the tweet made by Mr. Musk as reflected in Exhibit F to the
 23               Complaint does not constitute defamation by Mr. Musk;
 24        8.     that the tweet made by Mr. Musk as reflected in Exhibit G to the
 25               Complaint does not constitute defamation by Mr. Musk;
 26        9.     that the tweet made by Mr. Musk as reflected in Exhibit I to the
 27               Complaint does not constitute defamation by Mr. Musk;
 28
                                               -1-
         [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT OR IN THE ALTERNATIVE PARTIAL
                                    SUMMARY JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 63-1 Filed 09/16/19 Page 3 of 4 Page ID #:881



  1                The Court, having considered Defendant’s Motion for Summary
  2 Judgment or in the alternative Partial Summary Judgment, the briefs filed by the
  3 parties relating thereto, the declarations and exhibits in support thereof, the other
  4 pleadings and papers on file in this action, the arguments of counsel, and good cause
  5 appearing, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as
  6 follows:
  7          1.    Defendant’s Motion for Summary Judgment is GRANTED in favor of
  8 Defendant Elon Musk on Plaintiff’s defamation claim in its entirety. The evidence
  9 presented by Plaintiff, as a limited purpose public figure, fails as matter of law to
 10 demonstrate Defendant acted with actual malice. Plaintiff may not maintain its
 11 defamation claim against Elon Musk.
 12          Or, in the alternative:
 13          2.    Partial summary judgment is GRANTED in favor of Defendant Elon
 14 Musk that Plaintiff is a limited purpose public figure for purposes of his defamation
 15 claim.
 16          3.    Partial summary judgment is GRANTED in favor of Defendant Elon
 17 Musk that the article published on the BuzzFeed website, on September 4, 2018, as
 18 reflected in Exhibit K to the Complaint, does not constitute defamation by Mr. Musk.
 19          4.    Partial summary judgment is GRANTED in favor of Defendant Elon
 20 Musk that the tweet made by Mr. Musk as reflected in Exhibit B to the Complaint
 21 does not constitute defamation by Mr. Musk.
 22          5.    Partial summary judgment is GRANTED in favor of Defendant Elon
 23 Musk that the tweet made by Mr. Musk as reflected in Exhibit C to the Complaint
 24 does not constitute defamation by Mr. Musk.
 25          6.    Partial summary judgment is GRANTED in favor of Defendant Elon
 26 Musk that the tweet made by Mr. Musk as reflected in Exhibit D to the Complaint
 27 does not constitute defamation by Mr. Musk.
 28
                                               -2-
         [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT OR IN THE ALTERNATIVE PARTIAL
                                    SUMMARY JUDGMENT
Case 2:18-cv-08048-SVW-JC Document 63-1 Filed 09/16/19 Page 4 of 4 Page ID #:882



  1        7.    Partial summary judgment is GRANTED in favor of Defendant Elon
  2 Musk that the tweet made by Mr. Musk as reflected in Exhibit E to the Complaint
  3 does not constitute defamation by Mr. Musk.
  4        8.    Partial summary judgment is GRANTED in favor of Defendant Elon
  5 Musk that the tweet made by Mr. Musk as reflected in Exhibit F to the Complaint
  6 does not constitute defamation by Mr. Musk.
  7        9.    Partial summary judgment is GRANTED in favor of Defendant Elon
  8 Musk that the tweet made by Mr. Musk as reflected in Exhibit G to the Complaint
  9 does not constitute defamation by Mr. Musk.
 10        10.   Partial summary judgment is GRANTED in favor of Defendant Elon
 11 Musk that the tweet made by Mr. Musk as reflected in Exhibit I to the Complaint
 12 does not constitute defamation by Mr. Musk.
 13
 14 Dated: October ___, 2019
 15
 16                                       ______________________________
                                          Honorable Stephen V. Wilson
 17
                                          United States District Court Judge
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -3-
         [PROPOSED] ORDER GRANTING SUMMARY JUDGMENT OR IN THE ALTERNATIVE PARTIAL
                                    SUMMARY JUDGMENT
